RICH, Judge
(concurring).
I concur in a reversal for the reasons which follow.
I agree that the Angevine disclosure, read as a whole, as it must be, wholly fails to suggest the operation of a tunnel kiln in the manner disclosed and claimed by appellant, which is with an oxygen-free atmosphere (claims 1-4) or with a “substantially oxygen-free atmosphere” (claim 5). Angevine’s careful, detailed, and explicit teaching is quite to the contrary. While he sweeps out most of the combustibles without burning (oxidizing) them “under substantially inert atmospheric conditions,” in two of his “four essential thermal steps,” namely steps B and C, baking and soaking, he deliberately operates his kiln, continuously, so as to eliminate soot, coke, and “higher-boiling devolatilization products of the binder and coke aggregate” by introducing enough air through the kiln wall from the burner to assure they are “combustibly consumed.” Angevine is quite specific about this. He says, for example (my emphasis),
Some additional heat is obtained in the soaking zone C by combustion of limited amounts of soot, coke and gas generated within the kiln tunnel 10, the coke, for the most part, being deposited op the inside walls of the ware chamber in the soaking zone, and the soot entrained in the generated kiln gases.
Where the coke deposits on the kiln walls — a situation Angevine does not prevent — he so controls pressures as to cause gases from his combustion chamber, carrying “excess air,” to flow into the kiln ware chamber to contact the coke deposited on the wall and consume it “by combustion.” Nowhere does he suggest that this air supply is so limited that the hot gases contain no more than 2% oxygen. Whatever the oxygen content may be, careful control is exercised so that there is just enough to consume the coke deposits, support combustion of the “kiln-generated gases” and the soot entrained therein, leaving no excess “to support burning of the carbon articles under thermal processing * *
It is clear to me that this carefully planned kiln management is the antithesis of operating a kiln with an oxygen-free or even “substantially” oxygen-free atmosphere and would not suggest appellant’s invention to anyone. It is therefore unobvious on this record.
It also seems to me that Angevine uses the term “inert” in a special sense. True, he says he wants “substantially inert atmospheric conditions” in his kiln but he makes clear that what he is really after is “an environment inert or nonreactive to the carbon articles at all times during their progressive thermal treatment.” (My emphasis.) His is a process involving limited oxygen supply, not an oxygen-free' atmosphere. He is also careful where he introduces oxygen so the atmosphere is “substantially inert to the carbon anodes” (my emphasis). This is not inertness in a general sense at all.
I therefore agree to the reversal.